Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Restriction/Election
Applicant’s election without traverse of Group I, claims 3, 11-18, 23, 28, 49 and 50, in response to restriction requirement is acknowledged. Applicant’s election without traverse of compound B56, depicted on page 7 and Figure 6A of the application as filed, which has the following structure: 
    PNG
    media_image1.png
    184
    145
    media_image1.png
    Greyscale
 , is also acknowledged.
Applicants preserve their right to file a divisional on the non-elected subject matter.

Status of the claims
Claims 3, 11-18, 23, 28 and 49-50 are examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 3, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spagnul et al (J. Photochemistry and Photobiology 2015, hereinafter “Spagnul”).
In regards to claims 3, 12, and 13, Spagnul discloses silica nanoparticle comprising porphyrin derivatives associated with nanoparticle comprising silica matrix (Fig., 3 and Table 1). Spagnul teaches porphyrins have been linked to natural polymer (page 21) and protoporphyrin IX attached to nanoparticle comprising iron oxide core coated with dextran matrix (page 21). Spagnul also teaches porphyrins grafted onto polymer matrix such as chitosan, cellulose and dextran (page 21). Spagnul teaches Mn-porphyrins supported on commercially available resins (page 23). Spagnul teaches porphyrin-polystyrene microspheres comprising porphyrin linked to polystyrene microsphere comprising cross-linked polystyrene (pages 23-24).
Claim 3, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al (Materials Chemistry & Physics 2012, hereinafter “Gao”).
In regards to claims 3, 12, and 13, Gao discloses cross-linked polystyrene microspheres having pyridylporphyrin associated with polystyrene microsphere matrix (Abstract and page 1050, Col.1). Gao teaches metallo-pyridylporphyrins associated with polystyrene microsphere matrix (1050, col.1 and scheme 1 and scheme 2).
Therefore, the reference is deemed to anticipate the cited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 12, 13 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Miteva al (US 2019/0085237, hereinafter “Miteva”).
In regards to claims 3, Miteva discloses teaches nanoparticle comprising a polymeric organic matrix and at least on light emitter distributed within the matrix and at least on sensitizer distributed within the polymeric matrix (paragraphs [0012]-[0015], claims 1 and 5; and Fig.5). Miteva teaches use of the nanoparticles in a biological application such as labeling and/or detection, fluorescence microscopy, flow cytometry, fluorescence-activated cell sorting, FRET, molecular diagnostics and so on (paragraph [0024]).
 Miteva teaches that the sensitizer is or comprises, a porphyrin or a pthalocyanine (paragraphs [0142]-[0145]; claim 7).  
Miteva discloses some of the sensitizers (paragraph [0145]; and claim 7) and the sensitizers are very similar to the hydroporphyrins as claimed in claim 3 as encompassed by the various distinct substitution groups. The sensitizers Miteva discloses are not limited to the disclosed sensititers as Miteva teaches sensitizers comprises a porphyrin or a phthalocyanine and thus various other porphyrins and 1-R8, a particular substitution group have not been disclosed as critical to the practice of the invention. 
In regards to claims 12 and 13, Miteva teaches that the polymeric organic matrix of the nanoparticle may comprise polystyrene (paragraph [0076]).
In regards to claim 49, Miteva teaches that the nanoparticles may include functional group (claim 11) and molecules or chemical groups attached to the surface wherein the molecules attached to the nanoparticle are antibody molecules or a biomolecule (claim 12 and paragraph 90169]).
Claim 3, 11-18, 23 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Miteva al (US 2019/0085237, hereinafter “Miteva”) as described above for claims 3, 12. 13 and 49, and further in view of Lichtman et al (US 2002/0155520A9) and Zhang (US 2008/0019921A1).
As described above, Miteva discloses teaches nanoparticle comprising a polymeric organic matrix and at least on light emitter distributed within the matrix and at least on sensitizer distributed within the polymeric matrix (paragraphs [0012]-[0015], claims 1 and 5; and Fig.5). Miteva teaches that the sensitizer is or comprises, a porphyrin or a pthalocyanine (paragraphs [0142]-[0145]; claim 7).  Miteva discloses some of the sensitizers (paragraph [0145]; and claim 7) and the sensitizers are very similar to the hydroporphyrins as claimed in claim 3 as encompassed by the various distinct substitution groups. Mateva teaches that the combination of sensitizer and 1-R8, a particular substitution group have not been disclosed as critical to the practice of the invention. Miteva teaches that the polymeric organic matrix of the nanoparticle may comprise polystyrene (paragraph [0076]). Miteva teaches that the nanoparticles may include functional group (claim 11) and molecules or chemical groups attached to the surface wherein the molecules attached to the nanoparticle are antibody molecules or a biomolecule (claim 12 and paragraph 90169]).
Miteva teaches use of the nanoparticles in a biological application such as labeling and/or detection flow cytometry, fluorescence-activated cell sorting, FRET, molecular diagnostics and so on (paragraph [0024]). Miteva teaches that the nanoparticle include 1 to 4 metal nanoparticles, but however, does not teach population of fluorescent nanoparticles wherein the population comprises a plurality of distinct fluorescent nanoparticles and each distinct nanoparticle is associated with one or more distinct hydroporphyrins as claimed in claims 11, 14 16 17 and 23.

Zhang discloses a population comprising a plurality of distinct fluorescent polymeric microparticles (formulations including from 2 to 20 differently labeled polymeric microspheres i.e., microparticles that have been encoded with different fluorescent dye(s) and that have a polystyrene (polymer) matrix outer surface, wherein microparticles with a wide range of fluorescence emission wavelengths can be easily prepared; paragraphs (0091)-(0092), (0096], (0167], (0216]). Zhang teaches multiplexing with multicolor application using a population having particles labeled with distinct colors.
Therefore, form the above description in mind of Lichtman and Zhang, it would be obvious to one of ordinary skilled in the art to envisage a population of a nanoparticle having plurality of distinct emission for the nanoparticles of Miteva with the expectation of expanding the arsenal of microparticles of Miteva for multiplexing with a reasonable expectation of success. Miteva teaches use of the nanoparticles in a biological In re Boesch, 617, F.2d, 272,205 USPQ 215 (CCPA 1980). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
In regards to claim 23, Miteva discloses hydroporphyrin having pd (Fig.17B and paragraph [0145]) and thus would be obvious for the nanoparticle.
Claim 3, 11-18, 23, 28, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Miteva al (US 2019/0085237, hereinafter “Miteva”) in view of Lichtman et al (US 2002/0155520A9) and Zhang (US 2008/0019921A1) as described above for claims 3, 11-18, 23 and 49, and further in view of Lindsey (US 8187824).
 in view of Lichtman et al and Zhang has been described above for nanoparticles comprising a polymeric organic matrix and having hydroporphyrin useful for various detection processes.
Miteva discloses various hydrophorphyrins but does not teach the hydroporphyrins as claimed in claims 28 and 50.
Lindsey teaches porphyrin compound for use in flow cytometry (Title). Lindsey teaches detectable luminescent porphyrin compounds linked to targeting group through a linker for detection of cell and target compound (Abstract). Lindsey teaches various porphyrin compounds (cols. 13-21 and 31-35). Lindsey discloses porphyrin compounds 
    PNG
    media_image2.png
    213
    163
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    274
    252
    media_image3.png
    Greyscale
, which are very similar to the compound SE420. Lindsey also discloses a compound 
    PNG
    media_image4.png
    167
    171
    media_image4.png
    Greyscale
wherein M can be Zn, which reads on the SE197.
From the above disclosure of Lindsey of various luminescent hydroporphyrin compounds useful flow cytometry, it would be obvious to one of ordinary skilled in the art to consider the compound of Lindsey for the porphyrin compounds in the nanoparticle of Miteva with the expectation of expanding the arsenal of nanoparticle 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641